Explanations of vote
(IT) Mr President, Sudan is the largest country in sub-Saharan Africa, the crossroads at which the Arab and African worlds meet, as well as a mosaic of a great many diverse ethnic groups. As provided in the Comprehensive Peace Agreement, a referendum took place in January 2011 which represented the final stage of the process leading to the independence of South Sudan from North Sudan.
South Sudan is an area with approximately 10 million inhabitants, covering almost a quarter of the land area of Sudan as currently constituted and possessing about three-quarters of its oil reserves. It is a state that will have to cope with huge geographical and infrastructural limitations, without an outlet to the sea and with a practically non-existent transport network connecting it to northern Sudan, where the oil treatment and transit plant is located. The challenges the South faces are many, beginning with laying the foundations of its own institutions and improving the socio-economic and security frameworks.
I should note, however, that intervention in this country remains a priority for the European Union. Therefore, in 2010, the Council accorded Sudan a special allocation of EUR 150 million for the period 2011-2013. The European Union must mobilise the entire panoply of instruments at its disposal to support South Sudan in the delicate post-referendum phase. At the same time, we need to maintain a balanced approach in dealing with the North and the South of the country, with particular attention being paid to the needs of the South in terms of institution building and governance.
European Union aid to South Sudan should be commensurate with what the new state can effectively absorb. We must avoid the situation in which future funding flows to Juba end up being improperly deployed or, even worse, feeding the existing high level of corruption.
(SV) Mr President, Sudan is currently in a very sensitive phase ahead of independence day on 9 July this year, when Sudan will be divided into two states. It is extremely important for the EU to continue to provide aid and to direct this aid towards the building of the institutions that are necessary in a well-functioning independent state. We all know that the situation around the Horn of Africa is extremely sensitive, we know that there are problems with the democratic traditions, we know that the situation of women is incredibly difficult and we know that there are problems with pirates.
In this context, I would also like to emphasise how important it is that people are able to exercise their human rights and are able to talk and demonstrate freely. This goes for the whole of the Horn of Africa and not least for the Swedish citizen, Dawit Isaak, who is imprisoned in Eritrea. The whole region is in need of democratic development and support from the European Union.
(FI) Mr President, I would like to say here that it is very important that the European Union ensures that it promotes peace and the independence of these two states. It is a fact that, since Sudan gained its independence in 1956, Sudan and South Sudan have been at war - a civil war -the whole time. That is why it is now very important that, after the referendum, in which almost everyone - more than 98% - wanted independence for South Sudan, this peace process and process of independence is taken forward.
Our task as Europeans is obviously to support democracy, human rights and freedom of opinion, all of which are core values. In that respect, it is important that we are keen to strengthen these democracies and independence for South Sudan.
(IT) Mr President, there is no doubt that the resolution adopted today represents an important indication of the cooperation and enhanced collaboration between the European Union and Russia. Economic governance; common spaces of cooperation in the fields of security, justice and freedom; and the fight against organised crime while safeguarding inviolable rights.
North Africa and the Middle East require a joint approach and we are convinced that Russia can play a fundamental role in this context.
This partnership and cooperation agreement, prepared for the summit of 9-10 June, will be able to stand as an important policy guideline in strengthening this cooperation, which we are confident will bring Russia membership of the World Trade Organisation, as well as encourage visa liberalisation. Meanwhile, Russia must play its full part, especially in the field of fundamental rights.
(FI) Mr President, an extremely important document has now been adopted and I think that it is vital that we continue dialogue with Russia. For us, Russia is an important neighbour, and the better our relations are, the better it is for everyone. I would like to focus attention on the matter of visa waiver. I myself think that it is an important objective, but perhaps we should go slowly. As a representative of a neighbouring country, I can tell you that we cannot rush ahead too fast unless there are readmission agreements that work. In Russia, they obviously have to ensure that the dual identity that people could buy there previously can no longer be obtained. Instead, all these matters need to be dealt with properly by Russia so that we can move towards visa waiver. That is why we should not rush these things unnecessarily.
(IT) Mr President, I should like to emphasise how at the bilateral summit, taking place today and tomorrow, there will be an important issue to confront; an issue, however, that seems to me to be missing from our joint resolution. In other words, I think that this summit could risk being overshadowed by a split on the prohibition of vegetable imports from Europe due to the E coli bacterium.
Like the Commission earlier, I find it absurd that Russia should place an embargo on products that we consume every day and on which we carry out thorough checks. I think Russia's reaction is more of a political move, like many we have already seen in the past. I believe that my thoughts on this matter, including in my capacity as a member of the Committee on Agriculture and Rural Development, will be shared by fellow Members.
I therefore think it would be a good idea to tackle this problem at the summit as well, including asking Russia to lift this disproportionate and unjustified import ban on European Union vegetables immediately, which, as such, is out of line with the principles established by the World Trade Organisation (WTO), especially considering that Russia is a candidate for accession to the WTO.
Mr Putin, the Russian Prime Minister, has already announced that Russia will not lift the ban until the European Union has provided details on the source of the E coli infection.
(PL) Mr President, the standards which apply in Russia are completely different from those which are in use in the European Union. It is sufficient to mention the questions of human rights and the right of association, or the ruthless use of natural resources to exert political pressure on other countries, such as those of the European Union. Construction of the Nord Stream gas pipeline is a clear example of this. The negotiations which are in progress are a test for the European Union and the position we are going to hold in the future - that of partner or client.
(LT) Mr President, President Lukashenko's policies have pushed him, along with his whole country, into deep self-isolation in relations with the West. Russia is quick to take advantage of this, and is aiming at taking over strategic and the most profitable Belarusian companies in exchange for loans. There is already talk of the introduction of a common currency (the Russian rouble).
The forthcoming EU-Russia Summit should be used to draw attention to the situation in Belarus. I am not talking about negotiations with Russia on Belarus, as this would only imply that Russia has some sort of 'special rights' to this country. However, we must warn Russia, at the highest level, that it is unacceptable to strengthen influence in a neighbouring country by exploiting a situation and negotiating with an authoritarian regime that does not represent the people. Only the Belarusian people themselves can reach a decision on the country's integration processes and only under conditions of democratic self-determination.
(DE) Mr President, I think we can argue for a long time about the extent of Russia's progress on the road to democracy. Of course, there are many problems from our perspective. However, on the other hand, it is always better to develop our cooperation with Russia, in particular, when we are calling on Russia to respect human rights or to improve environmental rights, if only because of its size. If we can ensure that the cooperation is friendly, but also serious, and if we do not forget to make legitimate demands and highlight legitimate failings, we will be making a step in the right direction, not only in terms of the cooperation between Europe and Russia, but, most importantly, in terms of human rights. Ultimately, this is all about improving the situation of the people of Russia.
(SV) Mr President, resolutions like this one always use extremely diplomatic language. This time, I think we have been too mild in our assessment of relations with Russia. We know that the human rights situation in Russia is beneath contempt and we know that it is almost impossible for people to express their political opinions freely. We also know that there are many people in prison precisely because they have tried to exercise their human rights. That is unacceptable.
Likewise, I think the choice of words with regard to energy policy is far too feeble. The fact is that the criteria we impose when it comes to the climate and the environment must also apply to imported oil or gas from Russia. We impose extremely high requirements on Norway, which imports gas into the EU, and exactly the same requirements should apply to Russia.
(FI) Mr President, Russia is an important partner of the EU, and the EU would get even more out of its relations with Russia if the approach were genuinely strategic and sufficiently assertive between summits. Only then would we achieve results.
There are three issues to consider. Firstly, there is Russia's membership of the World Trade Organisation. Russia's WTO membership and free trade are in the interests of both the EU and Russia. Developments in the investment climate and the rule of law are essential components in Russia's forward development.
Secondly, the EU and Russia have a common interest in the Arctic region, and that interest is important. The EU needs to strengthen its Arctic policy. Thirdly, visa waiver between the EU and Russia is the right goal. Russia, however, should improve its border controls and practices significantly and, in this respect, I support this very practical approach.
(Applause)
(IT) Mr President, while researching this subject, I realised that, paradoxically, given the size of the country, this is a question of particular concern in Switzerland, where there is a great deal of information and there are very many publications on the matter, whereas there is much less information coming from Europe.
It will not be by chance that the problem, even following the implementation of Directive 2006/114/EC, continues to affect a striking number of businesses, particularly small and medium-sized enterprises, and consumers across Europe. Faced as we are with well over 400 petitions, as stated in a paragraph of the resolution, we find ourselves discussing this issue again in this Chamber.
The problem lies in the fact that there continue to be cases of traders who unwittingly enter into contracts for valuable consideration for entries in a business directory. Those who merely skim over the forms and sign them without thinking and without close examination can be unpleasantly surprised how dearly it will cost them.
In recent years, business practices similar to that just described have become widespread throughout Europe. They are difficult to combat effectively with the law as it stands. My vote in favour this morning was therefore intended principally to benefit small and medium-sized enterprises, which are great contributors to our economic system.
(DE) Mr President, I am very pleased that we have discussed directory companies and their practices today. This is a very important topic in the European Union. Despite the fact that the Committee on Petitions has been working intensively on this subject since 2008, we have not yet seen any significant improvements.
I would like to explain why the situation in Germany is so difficult. It is both mandatory and normal practice in Germany for a legal entity to register its address in an online directory when it is founded. Anyone who registers a company will receive around eight to 10 letters in response. It is likely that one of these will be genuine and the others superfluous. If you reply to the wrong letter and fill out the wrong form during this period of founding a company when you have a lot of work and a great deal of red tape to deal with, you will find that you have signed a contract and are faced with a bill for up to EUR 1 000.
Therefore, I would like to urge the Commission, once again, to consider an EU-wide ban on these misleading business directories.
(SV) Mr President, in general, we devote far too little time in this Parliament to the problems experienced by small businesses. A new form of fraud has developed in which small businesses are tricked into advertising in various types of directory. Then, when they discover that it is fraudulent, they receive a payment demand. The invoice is then passed on to a debt recovery agency and the amount grows and becomes three or even ten times as much in a very short space of time.
The latest development is that these large established fraudulent set-ups are now operating across borders and it then becomes almost impossible for individual small businesses to receive justice. Instead, they are pursued by debt recovery agencies without being able to put a stop to it and without being able to report or get hold of the person responsible for the crime.
In reality, this also means that the cooperation between European police forces must be strengthened, because we must have the ability to see these large-scale cross-border patterns, as this is not a question of small acts of fraud, but of large organised circles of fraudulent activity involving extremely large sums of money, running into millions of euro. Therefore, this is a good resolution, but it is far too weak and we need to take European cooperation further.
(FI) Mr President, I asked to speak in the debate on Russia, and perhaps you will allow me to say a few words about it, even though we have gone past it. It is very important, I think, that we engage in dialogue with Russia. We need high-level meetings, but, as Europeans, in this matter we have to remember what the fundamental function of the European Union is. Our function is to take democracy, human rights and freedom of opinion forward in discussions with the Russians. These basic values need to be stressed.
When we speak about visa waiver, that is a future objective, but now developments in democracy in Russia are the priority. Let Russia develop and set out on the road to democracy, with human rights and the rule of law being implemented as a consequence, and after that, we can return to this matter of visa waiver.
(DE) Mr President, ladies and gentlemen, the few of you who are still here, visitors to the European Parliament, in conclusion, I would like to make some brief remarks on the subject of misleading directory companies.
I have voted in favour of the resolution because it is important for us in the European Union to make our opinion clear on this. This is a part of organised crime in Europe which involves bogus companies taking money from people and from small and medium-sized businesses over the Internet. We must make every effort to prevent this from happening. The Commission has made many soapbox speeches calling for genuine support to be given to small and medium-sized companies and for the amount of red tape to be reduced. One important aspect of this is to bring an end to this type of organised crime. The resolution represents a step in the right direction, but only a small one. We must take action and, therefore, I am calling on everyone to continue with this work, not only those Members who are not here, but all of us who represent the citizens of Europe in Parliament.
Mr President, I would like to agree with the previous speaker. Quite often, it appears that whatever the problem, the answer seems to be from this place more EU and more regulation. Harmonisation versus mutual recognition, imposed EU contract law that adds an administrative burden to small businesses. But yet what we really should be focusing on is making the EU work better. Whatever your views on the EU, whether you are sceptical about further integration or you want more Europe, we should be focusing on making the EU and the Internal Market work better, but also tackling cross-border fraud.
For years since I have been an MEP, I have been receiving letters and e-mails from constituents who have inadvertently been misled into signing up for a business directory, then being invoiced for a rather large amount of money. Rather than focusing on all the other stuff we focused on this week, let us make sure the EU works better. Let us focus on reducing the administrative burden for small and medium-sized businesses and let us help EU citizens who have been affected by this cross-border fraud.
Written explanations of vote
in writing. - (LT) I voted in favour of this resolution on Sudan and South Sudan: The situation after the 2011 referendum. The Southern Sudan Referendum took place on 9-15 January 2011, with an overwhelming majority voting to establish an independent state of South Sudan, which is expected formally to declare its independence on 9 July 2011, which coincides with the end date of the Comprehensive Peace Agreement (CPA). This will be a very important day for South Sudan, as the creation of the new state will raise many difficult challenges. I welcome the resolution's call on the South Sudan authorities to promote the development of South Sudan as a modern, pluralistic, democratic state based on the rule of law and respecting human rights, in particular, women's and children's rights, and the primacy of the right of citizens to choose their government through regular free elections. Although South Sudan has reserves of natural resources such as oil, copper and iron, as well as forest and fertile land, the vast majority of its population live in poverty, with one of the highest infant mortality rates and the lowest education indicators in the world. I therefore call on the future government of South Sudan to immediately take the necessary measures to help guarantee at least a minimum subsistence income, social guarantees and, above all, security for the populations of South Sudan.
I am sure that the European Union will have to play an important role in the fight against poverty and in the revitalisation of Sudan's economy. I would therefore like to stress the importance of maintaining the Union's humanitarian aid to Sudan and to South Sudan.
in writing. - (LT) I voted in favour of this resolution. The Southern Sudan Referendum took place on 9-15 January 2011, with an overwhelming majority voting to establish an independent state of South Sudan. South Sudan is expected formally to declare its independence on 9 July 2011. The European Parliament fully respects the outcome of the referendum as the expression of the democratic will of the people of South Sudan. I welcome the European Parliament's call for the government of South Sudan to enact policies on foreign investment in the interest of the population, so that foreign investment in natural resources benefits the development of the domestic economy in order to combat poverty. Money earmarked by the European Union for development aid should be used to support basic services, notably education and health, agriculture, food security and institutional capacity building, in order to ensure the development of South Sudan as a modern, pluralistic and democratic state, based on the principles of the rule of law and respect for human rights.
I have voted in favour of the resolution as I support Sudan and South Sudan and congratulate them on their conduct after the referendum, which will help build a democratic state in peace with prosperity and security with regard to human, social and economic rights in both countries. In order to achieve this, we ask the parties to initiate a constructive dialogue to peacefully resolve the Abyei situation as well as the issues still to be negotiated, such as the distribution of oil revenues, boundary delimitation and debt distribution. To that end, the EU must make the necessary resources available to both countries to support social services such as education, health, agriculture, food security and institutional capacity building, and it should maintain this humanitarian aid for both countries after 9 July, the date on which South Sudan will officially gain its independence.
I warmly welcome Parliament's resolution on Sudan and South Sudan, which reiterates full respect for the referendum of January 2011, sanctioning the independence of South Sudan. The resolution thus expresses support for the principle of the self-determination of peoples and recognises the right of the Christian community of South Sudan to establish a state for itself, free of the authority of the Muslim majority. The document emphasises the need for the two new states created by the partition of Sudan mutually to recognise the other's sovereignty and urges the adoption of measures designed to help consolidate and stabilise their presence on the path of democracy, respect for human rights and mutual recognition. Given that defence of the principle of the self-determination of peoples and protection of Christian minorities in the world are both fundamental features of Lega Nord's political theory, I can do no other than show my support for this resolution.
in writing. - I voted against the provision of external aid to South Sudan of EUR 200 million in development cooperation in order to assist South Sudan to cope with the numerous humanitarian and socio-economic challenges in a context of reduced governance capacity and political fragility. As the EU is an undemocratic institution itself, and one that I strongly believe should not have a foreign policy agenda, I cannot endorse any third country activity by it. The UK is one of the world's largest donors of foreign aid.
It is essential that foreign aid and foreign policy remain the remit of individual Member States and is not dictated at EU level, even if the recipient is in need and appropriate. In allowing the EU to forge a foreign policy agenda, there will come a point when we have a situation involving a third country that divides Member States and is not the unanimous wish of the Union as a whole. Such activity at EU level paves the way for increased competence with regard to external action, which is something I strongly disagree with.
With regard to Parliament's response to the situation in Sudan following the 2011 referendum, which decided in favour of the independence of South Sudan from 9 July, I consider the motion for a resolution tabled by the Group of the European People's Party (Christian Democrats) to be the most suitable, as I believe it represents a better approach to the political situation we are facing, as well as to relations with other African countries.
The referendum carried out in Sudan sought to bring to an end the generalised violence that had been setting the populations of the north and south of the country against each other. Given the results of the referendum, the will of the people of South Sudan is now unequivocally in favour of independence, as has been repeatedly reiterated for many years now. My group has been monitoring this issue and, in particular, that of Darfur, over the course of several parliamentary sessions, and successfully sponsored the candidacy of the Sudanese lawyer, Salih Mahmoud Osman, for the 2007 Sakharov Prize. The awarding of the prize aimed to make the unconcealed outrage of the genocide in that country even more visible and to acknowledge the peaceful work of those who, against all odds, had not given up fighting for peace, solidarity and human rights. Unfortunately, Mr Osman's prize was not enough to stamp the international community with the desirable sense of urgency for confronting the repeated and serious human rights violations recorded in Sudan. I hope that, before and after separation, both parties can respect what has been agreed, build two peaceful countries, pull their populations out of poverty and promote good neighbourliness; and that the European Union may be able to contribute to that.
The final results of the referendum of 9 January 2011 on the self-determination of South Sudan have confirmed, by an overwhelming majority, that the voters were determined to create an independent state. According to EU international observers, this referendum, whose results were announced by the Southern Sudan Referendum Commission and corroborated by the government of Sudan, took place in a fair way.
I therefore advocate respect for the results of the referendum as an expression of the democratic will of the people of South Sudan, and I urge Sudan and South Sudan to commit themselves actively to promoting democratic governance and establishing lasting peace, security and prosperity in both countries. I consider the provision of external aid very important and I welcome the Council's 23 May 2011 decision to allocate EUR 200 million to development cooperation in South Sudan, with the aim of contributing to the autonomy of local communities, and of attending to the basic needs of the people and to the non-existence of human resources and infrastructure.
As we warned at the time, the independence of Kosovo set a dangerous precedent in relation to imperialist intervention in the creation of artificial states, in line with its geostrategic interests of accessing and controlling markets, natural resources and workforces.
The case of South Sudan is similar to that of Kosovo in every way. Specifically, there was the holding of a referendum, financed and promoted by various powers, just in the part demanding independence, as was convenient, without the rest of the country's population unable to have its say. Added to all this, in the southern part of Sudan, there are large reserves of the oil that is fundamental to big international capital.
The current situation, with the conflicts experienced in Sudan and in the whole region breaking out again, and the dispute over establishing its borders, demonstrates that the artificial creation of this country does not resolve any of the existing problems, nor will it improve the standard of living of millions of Sudanese people, but rather it will stir up contradictions and conflict.
After the great imperialist powers have finished carving up the African continent in their own interests, everything points to the belief that a process has been restarted in South Sudan which will lead to more wars and suffering for the already severely devastated populations of Africa.
in writing. - (SK) Following its independence, which is due to take place in exactly one month's time, South Sudan will be faced with numerous humanitarian and socio-economic problems at once. For a long time to come, assistance from neighbouring countries will be more important than ever to South Sudan as it seeks to fight poverty, strengthen local communities and accelerate the benefits of peace for the population.
In the period immediately after the referendum, while the country will have access to multilateral sources of finance, there is a risk that a funding gap will be created that will make South Sudan highly vulnerable and very much at risk of a state collapse. I believe it is therefore essential that the European Union do everything in its power to help the Sudanese pull through this critical period and prevent an impending humanitarian catastrophe, because this country can begin to work systematically towards achieving its development goals only if confidence prevails in a peaceful future.
in writing. - (LT) I welcomed this document because it calls on the South Sudan authorities to promote the development of South Sudan as a modern, pluralistic, democratic state based on the rule of law and respecting human rights, in particular, women's and children's rights, and the primacy of the right of citizens to choose their government through regular free elections, with protection of freedom of movement, freedom of association and freedom to express one's political views enshrined in both the constitution and law.
in writing. - I voted for this resolution which calls on both sides in Sudan, in the run-up to independence day on 9 July 2011, to present concrete plans on the setting-up and/or reform of their institutions in order for the two states to be viable as of that date. It also calls for the EU delegations in Sudan and South Sudan proactively to circulate and implement the recommendations of the recent EU election and referendum observation missions.
We respect the outcome of the referendum on the independence of South Sudan, scheduled to take effect on 9 July 2011, as an expression of the democratic will of the Sudanese people. We hope that the political authorities will promote the development of a modern, pluralist and democratic state, based on the rule of law and respecting human rights; uphold the primacy of the right of citizens to choose their government through regular free elections, with protection of the freedoms of movement, of association and the freedom to express political opinions. We agree, furthermore, that all the parties should engage in continued and constructive dialogue to address post-referendum issues, including common borders, citizenship arrangements for citizens both north and south, and the sharing of oil revenues. We agree, finally, on the need to allocate new European funds to support basic services, notably education, health, agriculture, food security and institutional capacity building. The EU must maintain its humanitarian aid for Sudan and South Sudan even after 9 July 2011, and all political parties must work together to represent all the people of the country fully and to help build stable and democratic political institutions.
The conflicts in Sudan, specifically in the Darfur region, have claimed many victims over the years, particularly amongst the most disadvantaged people. Let us hope that the referendum will bring the conflict to an end and that we are finally entering into a process for a lasting peace. The EU is going to play an important role in future developments in that region and it cannot renounce its important role in bringing peace to the region.
The security situation in the state of Abyei is very worrying. I would encourage the parties involved to engage in a peace dialogue by once again entering negotiations with the African Union. I would also call for a referendum to be held, as stipulated in the Comprehensive Peace Agreement (CPA). Both the north and the south will have to work to resolve several crucial questions which have been left in abeyance, such as the drawing of the boundaries between the two countries, the dividing up of oil revenues, the use of pipelines, the issue of citizenship and the organising of popular consultations in the Blue Nile and South Kordofan. Support for South Sudan must be one of our priorities. We would encourage it to sign and to ratify the Cotonou Agreement, which will open the door to new prospects for cooperation. We would encourage it, along with Khartoum, to introduce a pluralistic and multi-ethnic democracy and an independent civil society, with a key role for justice alongside legislative and executive powers. We are delighted that we will be welcoming a South Sudanese parliamentarian once South Sudan has signed and ratified the Cotonou Agreement within the Joint Parliamentary Assembly (JPA). We must continue to be attentive to the north; we must not ignore it or isolate it diplomatically.
in writing. - The southern Sudan referendum took place on 9-15 January 2011, with an overwhelming majority voting to establish an independent state of South Sudan. The agreement to conduct the referendum was concluded by the government of Sudan and separatists from the south of the country in 2005 after 20 years of civil war.
Governmental authorities representing the North signed the comprehensive peace treaty with the stipulation that the question of self-determination for South Sudan was to be resolved during the referendum. Since the situation in the region has deteriorated significantly recently, with this resolution we appeal to the government of the South Sudan to ensure democracy in the country and to demilitarise its territories.
We also reiterate the importance of rendering humanitarian aid to Sudan and South Sudan and appeal to international creditors to alleviate the debt of Sudan and South Sudan. I would also add that it is necessary to strengthen monitoring, to deploy more experts, to render financial aid to the region and to arrange higher education in EU universities free of charge for talented youth. I voted in favour.
In a referendum in January of this year, the people of South Sudan voted with an overwhelming majority in favour of independence and breaking away from the northern part of Sudan. It is important for the EU to respect the right of self-determination of these people without any restrictions and to recognise the results of the referendum as an expression of the democratic will of the people of South Sudan. As this motion for a resolution clearly meets these requirements, I have voted in favour of it. Now it is important for the parties to the Comprehensive Peace Agreement to engage in a continued and constructive dialogue to address the issues which remain unresolved after the referendum. These include establishing common borders, citizenship arrangements for the citizens in the north and in the south, the fair distribution of oil revenues and the use of oil pipelines.
in writing. - (LT) I welcomed this resolution because it is very important to manage the armed conflicts and disagreements between both countries, to stop the unrest from spreading, and to reach and properly implement a Comprehensive Peace Agreement. Both North and South Sudan must be governed on the basis of the principles of democracy and the rule of law, with respect for human, social and economic rights. Long-term peace and security must prevail in this region. Consequently, the protection and security of the people of Sudan must continue to be priority issues. Above all, the issue of the status of the Abyei region urgently needs to be addressed, under the provisions of the Comprehensive Peace Agreement. If possible, it is very important for the EU to provide the required development assistance. We must make every effort to ensure that money earmarked for this assistance is used in a targeted manner for basic and essential services. Furthermore, the South Sudan Government should begin to enact foreign investment policies that would attract foreign investment in natural resources and would thus contribute to the policy of poverty reduction.
in writing. - (LT) I voted in favour of this resolution on Sudan and South Sudan because the referendum that took place in South Sudan, in which the majority of residents voted in favour of the creation of an independent South Sudan state, is proof of the democratic will of its citizens. After seven years of war, the majority of the population of South Sudan live in poverty and education indicators are the lowest in the world. I therefore welcome the EU decision to allocate EUR 200 million in aid to South Sudan in order to help the most vulnerable segments of the population. These funds must be allocated to education, health, agriculture and institutional capacity building. I welcome the extension of the UN Mission in Sudan and the deployment of additional peace-keeping forces because it is now particularly important to ensure the peaceful development of Sudan and South Sudan. The creation of the new state is a complicated process, where it is necessary to resolve very quickly the questions of establishing common borders, granting citizenship to populations from the southern and northern regions, and the distribution of revenue obtained from oil, etc. Having signed the Comprehensive Peace Agreement, the countries should engage constructively in political dialogue. It is important to carry out a constitutional review in South Sudan so that all political parties work together to represent all the people of the new country and help to build stable, democratic political institutions.
The results of the referendum in Sudan are an unequivocal indication of the desire of the people of South Sudan for independence, as they have been demanding for many years. The Group of the European People's Party (Christian Democrats) has been monitoring this issue and, in particular, that of Darfur, over the course of several parliamentary sessions, and successfully sponsored the candidacy of the Sudanese lawyer, Salih Mahmoud Osman, for the 2007 Sakharov Prize. The referendum aimed to bring the violence between the populations of the north and south of the country to an end. It is hoped that a new chapter will be opened at this stage and that two peaceful countries will be constructed. The EU can, and should, perform an active role to this end, namely, by helping to pull their populations out of poverty and by promoting good neighbourliness.
This resolution, which I had a hand in drawing up, comes at a critical moment, and thus a key moment, in the resolution of the conflict in South Sudan. In January, the South Sudanese overwhelmingly voted for their independence in a referendum. In one month, a new state will be born. However, there are still several concerns, especially after the recent incidences of violence in the disputed Abyei region. More than ever, in this pivotal period, Parliament intends to reaffirm its complete support for the peace process and to appeal to the Sudanese and South Sudanese, as well as the international community, to remain committed to implementing the 2005 Comprehensive Peace Agreement. In particular, the European Parliament is calling on the Sudanese and South Sudanese to propose specific plans taking account of sensitive subjects, namely citizenship, the sharing of debt and of oil revenues. These plans will also have to deal with the difficult issue of borders in order to ensure that a peaceful and viable coexistence of the two states can be maintained.
Between 9 and 15 January 2011, the majority of South Sudan's population declared itself to be in favour of creating an independent state. It is common knowledge that this is an area of the globe which has been continually rocked by conflicts, jeopardising the possibility of large sections of the population enjoying decent living conditions. Faced with this new information, Parliament calls on the authorities of South Sudan - whose independence will be declared, starting from 9 July 2011 - to make efforts towards bringing together the essential foundations for establishing a democratic state anchored in human dignity. To this end, international support will be necessary. For this reason, I welcome the support the EU has pledged in order to help build this new state. For these reasons, I voted in favour of this resolution.
in writing. - I am glad the EP welcomes the peaceful and credible conduct of both Sudan and South Sudan in the 2011 Southern Sudan Referendum, the efforts by all parties to the CPA and the commitment they have demonstrated to it; views this as a crucial step in implementing the CPA and as a positive sign for the peaceful coexistence of both countries; reiterates its full respect for the outcome of the referendum as the expression of the democratic will of the people of South Sudan; calls on both North and South Sudan actively to pursue the promotion of democratic governance and the establishment of long-term peace, security and prosperity for both countries, with respect for human, social and economic rights; calls on the South Sudan authorities to promote the development of South Sudan as a modern, pluralistic, democratic state based on the rule of law and respecting human rights, in particular, women's and children's rights, and the primacy of the right of citizens to choose their government through regular free elections, with protection of freedom of movement, freedom of association and freedom to express one's political views enshrined in both constitution and law.
Hundreds of people have been killed in the disputed area of Abyei between North and South Sudan. The UN recently announced that at least 20 000 people have abandoned the town of Abyei and fled to the south, following the withdrawal of the North Sudanese army from the area. As the joint motion for a resolution quite rightly says, both sides need to present concrete plans on the setting-up and/or reform of their institutions so that the two States are completely independent, to cease hostilities, and to promote democratic governance in order to establish long-term peace and security in the area.
I voted in favour of the joint motion for a resolution on Sudan and South Sudan because I support all development efforts being made by the EU in order to restore peace and reconstruct this long-suffering area. Recent developments in the area are raising concerns as regards compliance with the terms of the recent referendum on the independence of South Sudan, while the escalation of violence in Abyei, which is threatening to cause general destabilisation in the area, is a negative development. The African Union has an important role to play and, with the help of the EU and the UN, must keep its eyes open at this critical time so as to prevent any return to war. I welcome the Council announcement on more economic aid for South Sudan and I support the recommendation to maintain EU humanitarian aid to the area after 9 July. I consider that both proposals are necessary and will help in establishing South Sudan as an independent state and in any emergency that may arise.
I think that the European Union and Russia must intensify their negotiations on establishing a partnership and on introducing a comprehensive agreement concerning the political, economic and social system and also taking account of all the issues associated with democracy, the rule of law and respect for human rights.
in writing. - (LT) I voted in favour of this resolution. Enhanced cooperation and good neighbourly relations between the EU and Russia are of major importance for the stability, security and prosperity of Europe and beyond. The EU and Russia are mutually interdependent, both economically and politically, and therefore, the conclusion of a Strategic Partnership Agreement between the EU and the Russian Federation is particularly important for the further development and intensification of cooperation between the two partners. In its relations with the Russian Federation, the EU must speak with one voice and show solidarity, particularly as regards safeguarding energy security. Russia's energy policy vis-à-vis Member States and countries in the common neighbourhood will show Russia's true readiness to follow the path of modernisation and democratisation. I welcome the European Parliament's requirement that the supply of natural resources should not be used as a political tool and that the principles of interdependence and transparency should be the basis of cooperation on energy security, together with equal access to markets, infrastructure and investment.
I have voted in favour as I believe that the European Union and Russia must use the Nizhny Novgorod Summit to strengthen strategic cooperation and achieve a global cooperation agreement on the social, political and economic system and include issues relating to democracy, the rule of law, and fundamental and human rights. The summit must serve to review security and energy policy, which must be implemented on the criteria of interdependency, transparency, supply guarantees and the fight against climate change, as well as improved energy efficiency. It will be necessary to submit plants to stress tests and, in this respect, it is regrettable that the amendment calling for the immediate closure of Chernobyl-type nuclear reactors that continue to operate has not been adopted.
I am voting in favour of the joint resolution on the EU-Russia Summit. The resolution contains the correct recommendations addressed to the European representatives who will be taking part in the summit, reminding them that the EU must exercise its political power to persuade Russia to assume its share of the responsibility for solving the problems that afflict the world today in the political, economic, geopolitical and environmental sphere. Russia is one of Europe's most important economic partners, not to mention a neighbouring country on which, inter alia, European energy policy depends. With my vote in favour, I am therefore joining in the appeal that this House is making to the EU representatives at the summit to work at this event to create a profitable and useful dialogue for both parties, leading to shared and effective solutions aimed at resolving the most important issues on the European and global political agenda.
I welcome all the efforts made to strengthen and deepen good relations between the EU and other economic powers. In the case of EU-Russia relations, I welcome the achievements already made in respect of not just a common economic and cooperative space, but also of shared values. I consider the motion for a resolution on the EU-Russia Summit tabled by the Group of the European People's Party (Christian Democrats) the most suitable, given the current situation that has been presented.
I voted for the joint motion for a resolution on the EU-Russia Summit as I think that relations with Russia need to be strengthened, especially in the area of energy security.
The new Partnership and Cooperation Agreement must be comprehensive and legally binding and also include provisions on respect for human rights and the rule of law. I think that the Partnership for Modernisation is a suitable instrument for encouraging Russia to carry out reforms.
I also believe that Russia joining the WTO will boost investments and improve trade relations with the EU. It is in our benefit to support Russia in its efforts to become a member of the WTO. On the other hand, Russia must show its willingness to abandon protectionist measures such as the customs union with Kazakhstan and Belarus.
In the run up to the next EU-Russia Summit, which will take place on 9-10 June in Nizhny Novgorod, we are sending a clear message to the Member States: we must prioritise guarantees of respect for human rights over more ambitious agreements on trade, visas and cooperation. The European Union must make it clearer to Russia that it should respect its international obligations and commitments. Since 1994, there has been no change in our relations with Moscow, even though we clearly need to update our Partnership and Cooperation Agreement. That should go hand in hand with real progress in the area of democracy and the rule of law. Finally, it is unacceptable that the provision of natural resources should be used as a political instrument.
The Russian Federation and the European Union have developed a close partnership, and the common fight against international terrorism stands as one of the many examples of this. In this context, I supported the resolution adopted today on EU-Russia relations before the summit on 9 and 10 June which will seek to establish a new strategic agreement. With this resolution, MEPs are sending a strong political signal to Russia: whilst greater economic, energetic, strategic and international cooperation between the EU and Russia is desirable, it should nonetheless be conditional upon efforts towards protecting human rights and civil liberties.
Glances exchanged between Europe and Russia have always been characterised by mutual admiration and, simultaneously, by mutual fear. On the European side, it has been common to be in awe of the size, population and military might of Russia and frightened of Russian expansionism. For Russia, European scientific and technical progress has been emulated since the time of Peter the Great, but it has simultaneously been feared as something that could potentially destroy the Russian soul and way of being, and viewed as a threat to its territorial integrity. These trends were not dispelled but rather intensified by the Cold War. The path taken by Russia towards an essentially liberal, pluralist democracy has experienced both advances and setbacks, but it is undeniable that the country has come a long way since the days of the Iron Curtain. Nevertheless, there is no doubt that much remains to be done in this respect, and that the European Union and the Russian Federation not only share a historical, cultural and religious heritage, but that they also have common interests and challenges which warrant a closer relationship on many levels. The European Union should continue to work to make this convergence possible and fruitful.
Russia is a permanent member of the United Nations Security Council, and shares responsibility for maintaining stability in the world with the EU. The challenges of the Middle East, Libya, Iran, terrorism, energy security, climate change and the financial crisis will be more effectively overcome if our relations with Russia are based on cooperation. However, three years after the conflict with Georgia, Russia is still not respecting the agreements of 12 August and 8 September 2008 relating to the withdrawal of its forces from the occupied Georgian provinces of South Ossetia and Abkhazia, and does not provide the European Union Monitoring Mission with free and total access to its territories.
I therefore advocate that the EU and Russia must step up negotiations on a new partnership and cooperation agreement based on the mutual interdependence of the EU and Russia. This agreement should be legally binding and comprehensive, and should encompass all areas related to democracy, the rule of law, and respect for human and fundamental rights.
As usual, the interests of the large economic and financial groups in Europe are at the fore in this resolution. It is in this context that we must view the pressure put on Russia (which also occurs with several other countries) to join the World Trade Organisation, in order to promote 'a level playing field for business communities on both sides' and 'liberalise trade in the global economy', while facilitating foreign investment and renouncing any 'protectionist measures'. The resolution thus reels off the repetitive old EU primer of neoliberal and meddling policies.
In this case, however, in addition to access to investments and markets, there is also the central concern of access to, and control of, sources and flows of energy, as well as other raw materials, especially rare earths, of which there is a serious shortage in the EU. Therefore, a call is made for 'close cooperation over the supply of raw materials and rare earths', especially those considered critical. So-called 'security' issues should also be noted, including 'the establishment of the missile defence shield'. We must remember that Romania, a member of the EU and NATO, has expressed willingness to host this system, which constitutes a threat to Russian security and to peace in Europe.
The majority of the European Parliament is once again expressing its now standard neoliberal and meddling position on relations between the EU and Russia.
The interests of economic and financial groups are prioritised, pressuring Russia to join the World Trade Organisation in order to promote 'a level playing field for business communities on both sides and liberalise trade in the global economy', with Russia having to facilitate foreign investment and renounce any 'protectionist measures'.
Access to, and control of, energy are essential in this respect and therefore require access to markets, infrastructure and investment. There is also a certain sense of desperation when the call is made to Russia to engage in closer cooperation on the supply of raw materials and rare earths, especially those considered 'critical'.
And, finally, there is hypocrisy. Russia is asked to engage in 'further comprehensive dialogue on security issues, including the establishment of the missile defence shield', when a Member State of the EU and of NATO, Romania, has already expressed its willingness to host this system, which clearly constitutes a threat to Russian security and to peace across Europe. Not even the United States has given any assurance that it does not.
in writing. - (SK) The resolution deals with the preparations for the EU-Russia Summit to be held on 9 and 10 June 2011 in Nizhny Novgorod. The summit will focus on common challenges such as the economic and financial crisis, WTO accession, energy and issues related to energy security, long-term efforts to introduce visa-free travel between the EU and Russia, and other international and regional issues.
Russia is a huge market for goods from the EU, of course, and it is also a major supplier of oil and natural gas to EU Member States. While Russian-EU relations have steadily improved in recent years, the parties involved continue to maintain a certain reserve and distance. I believe that, if appropriate action is not taken to remedy this situation, the EU's influence could slowly wane in both Russia and its neighbouring countries, with the risk that the Union would see its role restricted solely to that of a trading partner.
in writing. - (LT) I welcomed this document because Russia, which is a permanent member of the UN Security Council, shares responsibility with the EU for maintaining global stability, and because enhanced cooperation and good neighbourly relations between the EU and Russia are of major importance for the stability, security and prosperity of Europe and beyond. The conclusion of a Strategic Partnership Agreement between the EU and the Russian Federation remains of the utmost importance for the further development and intensification of cooperation between the two partners. However, concerns remain about Russia's respect for, and protection of, fundamental and human rights, the rule of law, independence of the judiciary, political control of the media, repressive measures taken against journalists and representatives of the opposition and the fairness of elections. The document stresses the importance of energy security, and Russia's energy policy vis-à-vis Member States and countries in the common neighbourhood will show Russia's true readiness to follow the path of modernisation and democratisation. The supply of natural resources should not be used as a political tool. The principles of interdependence and transparency should be the basis of cooperation, together with equal access to markets, infrastructure and investment.
I voted for this resolution and I should like to emphasise that Russia's energy policy towards the EU Member States and the countries of Eastern Europe will be a litmus test of whether and how genuinely Russia will be able to go down the path of modernisation and democracy. If the supply of energy resources is not exploited as a political tool, if it applies equal, transparent and non-discriminatory rules to all market players, if Russia makes an objective choice to make use of our existing mutual dependence in the field of energy in a collaborative way, based on specific, fair and legally binding principles, we shall be able to speak of a new era in the development of a united Europe. Of course, we must not forget and we cannot ignore various important issues, which continue to hinder the development of valuable relations between the EU and Russia, and especially, moreover, the fact that nearly three years after the war in Georgia, Russia continues to occupy a large part of the sovereign territory of Georgia, continues to ignore the agreement concluded in 2008, and fails to ensure proper access to these territories by the European Union Observer Mission.
in writing. - I voted in favour of the resolution on the EU-Russia Summit but I see no real progress from the Russian side to combat corruption, to apply the rule of law and international law. Declarative statements by President Medvedev are neither a proof nor a guarantee of real progress. I would like to remind you that whilst Russia is trying to join the WTO, it disregards, according to suitability, different international obligations, especially regarding human rights. Can the EU really trust a state that selectively applies international laws? I call upon the EU to monitor the pre-election, election and post-election period very closely and make sure every violation is picked up and pointed out. Independent and transparent elections are the cornerstone of democratic states and if Russia wants to be among those, it has to fulfil the standards. Although the EU and Russia are interdependent, we see mostly the EU adapting to Russia's wishes. The EU has to stand strong and demand full and vigorous implementation of the rule of law, democracy, respect for human rights and an independent judiciary. Anything less means not living up to our own principles. Even more, we would let down the people in Russia who desire freedom, prosperity and safety.
The Union needs a new openness in relations with Russia because many new challenges have arisen since the last EU-Russia Summit which we cannot overcome without improved cooperation. Today, the European Union is unanimous against the Russian policy of stirring up frozen conflicts and Moscow's attempts at interfering in the politics of independent states which were formerly part of the USSR, such as Georgia. With increasing anxiety, we are observing successive instances of attacks on freedom of the press and independent journalists. At meetings with the Russians, we must speak very firmly about press freedoms in Russia. It must be our priority to ensure that Moscow allows freedom of the press. However, I do not agree with the part which condemns the Russians for blocking the gay pride march in Moscow and not giving same-sex couples the right to marry or adopt children. I think that in respect of our approach to homosexual and lesbian movements, every country is fully entitled to pursue its own independent policy. The European Union respects the culture of its neighbours and should not intervene on questions of morality or axiology.
Enhanced cooperation and good-neighbourly relations between the European Union and Russia are of major importance for stability, security and prosperity for Europe and beyond. I hope that today's vote will lead to the adoption of decisive measures towards taking a common path based on transparency and the sharing of common missions to complete for the common good. I am referring to those measures necessary to prevent any breach of safety in Europe, including further cooperation on illegal immigration, improved controls at cross-border checkpoints and more effective exchange of information on terrorism and organised crime.
in writing. - I voted for this resolution which reaffirms the urgent need for Russia to implement fundamental principles of democracy, the rule of law, human rights and media freedom as a basis for cooperation, and calls on Russia to take concrete action to improve its human rights record and to protect journalists, human rights activists, minorities and opposition representatives from violence and intimidation.
Enhanced cooperation and good-neighbourly relations between the European Union and Russia are of major importance for the stability, security and prosperity of Europe and beyond. We believe that what is needed is a comprehensive, legally binding agreement that concerns the political, economic and social system, and therefore includes all areas related to democracy, the rule of law, respect for human rights and particularly fundamental rights. As far as energy security is concerned, we are of the belief that the supply of natural resources should not be used as a means of applying political pressure, but must be based on the principles of interdependence and transparency, together with equal access to markets, infrastructure and investment, so as to establish a legally binding energy framework. We expect, moreover, further cooperation on illegal immigration, improved controls at cross-border checkpoints and information exchange on terrorism and organised crime.
This report calls for Russia to 'renounce all protectionist measures' and threatens retaliation if Russia does not bend to this demand. It only envisages reciprocal free movement of Russian and European citizens happening in the long term, yet it supports the process of free trade that is under way. It does not criticise NATO's plan for a European anti-missile shield. This is arrogant imperialism. On the other hand, it fails to call on Russia to put an immediate stop to the Chernobyl-style nuclear reactors that threaten all of us. I am voting against this report, despite its calls for the democratic rights of Russian citizens to be respected, something which I support.
This resolution on the EU-Russia Summit meeting envisages more ambitious trade relations, a new partnership and cooperation agreement and the liberalisation of the visa system, but Moscow has to provide guarantees with regard to improvements in the human rights situation in the country, and put an end to politically motivated judicial rulings, the lack of press freedom and the occupation of Georgian provinces.
At this time, we ask the EU and Russia to take full advantage of this summit to step up negotiations on a new partnership and cooperation agreement and to resolve the latest issues on Russia's World Trade Organisation membership. Another important aspect to bear in mind is the dialogue on the further liberalisation of the visa system, in view of the commitment to abolish these in the long run for travel between the EU and Russia.
in writing. - 9 June marked the opening of the 27th EU-Russia Summit in Nizhny Novgorod. The European delegation was led by the President of the European Council, Herman Van Rompuy and the President of European Commission, Jose Manuel Barroso. The Russian delegation was led by Dmitry Medvedev.
One of the main topics of the two-day discussion was the Russian embargo on EU vegetable imports as a result of the recent outbreak of a dangerous intestinal infection in Europe. Russia's actions have caused a negative response in the EU.
I very much share the concern of the Russian Government and I would like to see the Latvian Republic prohibiting imports of vegetables until the dangerous infection is eliminated completely.
With this resolution, the European Parliament appeals to the EU and Russia to step up negotiations on a partnership and cooperation agreement and calls for Russia to implement all previous signed agreements and to solve the problem of non-citizens in Russia. I think that, firstly, Europe has to solve the problem of non-citizens in the Latvian Republic and only then make recommendations on this issue.
Overall, I support the resolution and I voted in favour.
In connection with the approaching EU-Russia Summit, the European Parliament has today adopted a resolution containing a proposal of the subjects which should be discussed at the summit. The document also draws attention to important challenges which should be the subject of cooperation between Russia and the European Union.
Most of all, the fact should be emphasised that the EU and the Russian Federation maintain permanent relations and that their good relations as neighbours influence stability and security not just within the continent of Europe. In addition, both parties are dependent on each other in both economic and political terms. In the resolution which has been adopted, the European Parliament expresses the hope that during the EU-Russia Summit, it will be possible to make advances in the area of visa-free travel and energy security. Parliament also calls on the Russian Federation to demonstrate greater commitment in efforts to combat climate change, chiefly by reducing greenhouse gas emissions. In the light of the forthcoming elections to the Russian Parliament, it is equally important that the elections be held in accordance with the principles established by the Council of Europe and the OSCE. It is also necessary to raise the question of violations of human rights and fundamental freedoms in Russia, which is, after all, a member State of the Council of Europe.
in writing. - (LT) Russia and the EU are linked both economically and politically. They are both responsible for maintaining global stability. Consequently, Russia and the EU must continue to enhance cooperation and develop good neighbourly relations. Only by using such measures will we be able to guarantee the stability, security and prosperity of Europe and beyond. The Strategic Partnership Agreement is one of the main tools for implementing the goals outlined. In order to ensure that the agreement is properly implemented, both parties must comply with its conditions without exception and meet the commitments made, taking into account the protection of human rights and the principles of democracy and the rule of law. I feel that the summit will remove obstacles regarding Russia's accession to the WTO. Russia becoming a full member of the WTO is an important step, which will create a favourable business environment for business operators from both parties and will facilitate and liberalise trade in the global economy. Attention is drawn to the fact that it is very important to address the issues surrounding the liberalisation of the visa regime, gradually introducing visa-free travel between the EU and Russia. Energy and nuclear security is another basis for strong and stable cooperation. The supply of natural resources cannot be used as a political tool. Furthermore, in order to prevent a nuclear disaster, Chernobyl-type reactors must be decommissioned as a matter of urgency and a bilateral agreement to comply with the highest safety standards must be concluded.
I voted for this resolution and would like to emphasise that Russia will always be a very important partner of the European Union. It is therefore necessary to establish strategic cooperation, sharing not only economic and commercial interests, but also the goal of close cooperation in Europe and internationally. I hope that this cooperation develops in accordance with the principles of respect, trust and solidarity.
Europe includes a number of states that have come from the same mould and this should be taken into consideration when examining relations between the EU and Russia. These relations, between the most important European political union and the largest European state, are stalled. In short, Russia is an indispensable partner for the Union, not only economically but also politically. Therefore, the Union must strengthen the ties binding it to its most powerful neighbour by encouraging the facilitation of trade between the two states (which itself leads to political convergence) and strengthening the assertion of their inherent values.
Russia shares responsibility with the European Union for maintaining global stability. Enhanced cooperation and good-neighbourly relations between the European Union and Russia are of major importance for the stability, security and prosperity of Europe and beyond. Many challenges at international level, in particular, with regard to the Middle East, Libya, Iran, terrorism, energy security, climate change and the financial crises, cannot be overcome effectively without responsible and cooperative relations with Russia. I note that concerns remain about Russia's respect for, and protection of, human and fundamental rights, the rule of law, independence of the judiciary, political control of the media, repressive measures taken against journalists and representatives of the opposition and the fairness of elections. I therefore encourage our Russian counterparts to engage in these issues in an open and constructive way.
in writing. - The EP: regrets that, contrary to Russia's obligations as a member of the Council of Europe to uphold freedom of assembly, peaceful citizens' gatherings continue to be banned and violently dispersed, including a gay pride march in Moscow for the sixth consecutive year, disregarding a final ruling made in April 2011 by the European Court of Human Rights; expects EU delegations and diplomats to actively implement the Toolkit to Promote and Protect the Enjoyment of All Human Rights by LGBT People in the future.
Russia is a neighbour and important partner. Dialogue between Russia and the EU should be extended to all sectors and we should move towards a strategic partnership for our common future. I consider that we have common interests with Russia, which we should utilise constructively in order to reach specific agreements on trade, on energy, in order to move towards a transparent and reliable energy policy, and on facilitating the movement of people between Russia and the EU, by making it easier to obtain a visa. Issues such as reducing corruption and consolidating the rule of law in Russia, in accordance with international rules, will help to cultivate stronger commercial and political ties and we anticipate developments in these sectors. We trust that Russia, too, will behave like a modern, democratic country.
in writing. - (DE) In the split vote on paragraph 17 of this resolution, I voted against the second part. I believe that focusing on individual disadvantaged groups in society, as this paragraph does, is inappropriate. Other groups, such as those with differing political opinions, have their human rights violated and we must not tolerate this. The first part of the paragraph means for me that the rights of lesbian, gay, bisexual and transgender people can be protected, without losing sight of other groups, in order to ensure equal treatment.
I endorse the principles of the resolution on the EU-Russia Summit. We should talk about the questions of the unresolved conflicts in Moldova, Georgia and Nagorno-Karabakh. Russian activity in these regions is making stabilisation of the situation and a peaceful resolution impossible. Another very important question is the matter of energy sources and the costs which will be borne by EU Member States when paying Russia for them. A resolution to the question of the ban on imports of vegetables from the EU to the Russian market is urgent. In the summer period, its financial effects on producers are colossal.
I do not agree, however, with paragraph 17 of the resolution, which attacks Russia for not giving gay and lesbian people the right to marry or adopt children, and neither do I agree with the condemnation of Russia for blocking the gay pride march. Granting such rights should be a sovereign matter for each country. Ways of life, traditions and models which are socially acceptable in some EU Member States are foreign to Russia. So the European Union, which respects the cultural traditions of Russians, should not put pressure on Moscow on this matter, and should leave the questions of the rights of sexual minorities to marry and adopt children in the hands of national legislation.
In the last few years, the European Parliament has received more than 400 petitions concerning misleading business practices by certain business directory companies. These petitions have been sent by independent traders, voluntary organisations and family businesses which have fallen victim to misleading business directories. As the current directive on misleading practices has turned out to be insufficient, I voted in favour of this resolution calling on the European Commission to speed up the revision of this directive so that such misleading practices can no longer take place.
This is not the first time that the European Parliament has discussed the issue of misleading business directories and the directories problem has often been brought up with the Commission and the Member States. I have often spoken on the matter in Parliament and I recently contacted the Commission to discuss all the complaints coming from my own constituency about Internet directory fraud schemes based in other countries. The fraud scheme people pretend that they are genuine directories and then they charge the businesses - which did not seek the service in the first place or realise that there would be a charge.
Even though Directive 2006/114/EC is in place, not enough is being done by the Commission or the Member States to aid businesses affected by the fraud schemes or to eliminate the fraud schemes entirely. I support the resolution of Parliament, which draws attention to this issue, and again ask the Commission to take prompt measures to eliminate this misleading and destructive practice. The EU must protect the people and businesses of the Union from this fraud scheme which is far too prevalent.
in writing. - (LT) I voted in favour of this resolution. The European Parliament has received more than 400 petitions concerning widespread misleading business practices by business directory companies that are having a significant financial impact on thousands of mostly small businesses in the European Union. The practices in question typically entail luring businesses, as well as professionals and non-profit entities, into being listed in a business directory free of charge, although signatories later discover that they have signed up to a contract with a fee. As the business directory companies are often established in a different EU Member State from that of their victims, it is difficult for the latter to seek protection and/or redress from national authorities. Although the European Commission cannot demand that an individual or a company implement the provisions of the directive on misleading and comparative advertising, as Guardian of the Treaties, it must ensure that the directive is properly implemented in the Member States. I welcome the call for the Commission to take action, verifying the transposition of the provisions of the directive into Member States' national law and their proper implementation, and to take corrective action, where necessary, in order to stop misleading activities.
I have supported this initiative as the Commission must ensure that Member States comply with Directive 2006/114/EC on misleading and comparative advertising, which applies to business-to-business transactions. However, either the directive is inadequate or it has been incorrectly enforced by Member States. Therefore, the Commission must immediately review and improve the directives in order to avoid these practices.
My vote in favour of this resolution on the misleading practices of business directory companies represents a new phase in the long campaign conducted by the Lega Nord in defence of our entrepreneurs. The resolution denounces the exceedingly high number of scams carried out to the detriment of thousands of small businesses across the entire European Union and highlights the defective transposition by Member States of the 2006 directive on misleading advertising. With my vote, I fully support the appeal that the resolution launches to the Commission for the latter to face up to its responsibilities and its duty to scrutinise the actions of individual states, and for it to improve the existing legislation on business protection.
in writing. - (CS) More than 400 petitions delivered to the European Parliament draw attention to the widespread misleading commercial practices employed by certain 'business directory companies', consisting of persuading businesses and also non-profit entities to register free of charge in a directory, only to discover that they have signed a contract that also entails a fee. However, directory companies are often established in a Member State other than the one in which their victims are based, making it difficult for the latter to seek protection or redress from national authorities.
Regrettably, Directive 2006/114/EC concerning misleading and comparative advertising, which applies to business-to-business transactions, fails to provide a sufficiently effective remedy or is inadequately enforced by Member States. Since the Commission is obliged to ensure that this directive is properly implemented by Member States, it should take stock of the situation, and, where necessary, take appropriate corrective action. In particular, it has a duty and a responsibility to stop the misleading commercial practices used by 'directory companies'. The production of some sort of blacklist of the misleading practices employed by these companies could be of at least some assistance here.
in writing. - I voted against the motion for a resolution on misleading business directories as the UK operates its own misleading marketing regulations via the Office of Fair Trading, which controls the regulation of open and honest trade and contracts within the UK. However, such regulations do not encompass misleading contracts in other Member States. Yet homogenising EU law on the issue would undermine British competence in this area and also open up further channels for EU businesses to exploit the British market as they may be able to circumvent EU law. In the UK, the Chambers of Commerce and UK Trade and Investments offer access to secure business directories and networking opportunities through programmes such as the Overseas Market Introduction Service, Passport to Export and even the European Enterprise Network. It is paramount that these directories are given prominence in the UK market and are not expunged by allowing EU companies to flood the British market under the aegis of EU trade legislation.
The misleading trading practices used by publishers of business directories chiefly affect small businesses, and so have substantial negative consequences for the sustainability and development of the economy. Therefore, and taking into account the constant recurrence of this problem throughout the EU, I welcome the draft resolution proposing to tackle such activities.
in writing. - MEPs have received more than 400 petitions concerning widespread misleading business practices by business directory companies affecting thousands of mostly small businesses. The misleading business practices in question typically consist in luring businesses, as well as professionals and non-profit entities, into being listed in a business directory free of charge only for the signatories to later discover that they have signed a contract with a fee. Indeed, the business directory companies are often established in a different Member State, making it difficult for the victims to seek protection or redress from national authorities.
I support this resolution. The directive on misleading and comparative advertising (2006/114/EC), which applies to business-to-business transactions, is insufficient in providing an effective remedy and is also inadequately enforced by Member States. The resolution urges the Commission to verify Member States' correct transposition, implementation and national enforcement of the directive and to speed up its activities with regard to revising and improving the directive and other relevant legislation so as to put an end to the misleading practices of business directory companies as soon as possible, notably by specifically blacklisting misleading practices by business directories.
Misleading advertising and dishonest trading practices undermine consumer confidence and thus work to the detriment of the Internal Market. It is therefore vital that European legislation should protect consumers and businesses against this kind of practice. As regards misleading practices in business directories, which are common and have a disastrous effect on businesses, I consider it a good sign that the relevant legislation is being overhauled so as to put an end to the misleading practices used by publishers of business directories, namely through the creation of a blacklist of misleading practices used by business directories.
The present motion for a resolution analyses the conduct of certain directory companies that behave unacceptably when they trick thousands of citizens and companies in the European Union. Regrettably, not only is Directive 2006/114/EC on misleading and comparative advertising failing to obtain the hoped-for results, but the victims are, in particular, elderly individuals, small and medium-sized businesses and even charitable organisations.
We are dealing with companies that are very aggressive in their tactics, real predators with no scruples, whose activity must be stopped as a matter of urgency. Since these practices are carried on across frontiers, it is very difficult to bring those responsible to justice. Moreover, there is no blacklist of these fraudulent companies, such as would help to prevent their practices, which meanwhile continue with the knowledge of the national authorities.
European legislation has to protect European citizens. We cannot allow these companies to move with impunity from one Member State to another and even out of the EU, taking advantage of the principle of free movement of people and goods throughout the Schengen area. What we have before us is a very timely proposal which deserves my full support. The victims are waiting for practical results, and I hope that the Commission will take the measures necessary to bring this state of affairs to an end.
As is mentioned in the resolution, the European Parliament has received more than 400 petitions on the subject of widespread misleading trading practices by publishers of business directories which affect thousands of businesses, mostly small ones. These practices have a significant financial impact overall.
On the whole, the misleading trading practices in question consist of inviting companies, professional individuals and non-profit-making organisations to register free of charge in a business directory. Those who sign up discover only later that they have put their names to a contract with a fee attached. Furthermore, the publishers of business directories are often located in a different Member State from their victims, making it difficult for the latter to appeal to their national authorities for protection and/or justice.
The Commission for Petitions regrets the fact that Directive 2006/114/EC on misleading and comparative advertising, which is applicable to business-to-business transactions, seems either to fall short of providing effective counter-measures or to be insufficiently implemented by Member States.
In the resolution that has now been adopted, the European Parliament calls on the European Commission to analyse the problem and work towards a solution, a request that has gained our support.
These directory companies are clearly not only deceptive and misleading. They are also fraudulent, because anyone who lures lone traders and firms to their directory solely for their own benefit and enrichment is clearly engaging in malpractice. These directory company practices are also clearly outside the law, according to the directive on misleading and comparative advertising. However, I do not think we need to create new legislation. We need to try and put the law into practice as quickly and effectively as possible and to create conditions so that what are often small family businesses know how to mount an efficient legal defence.
I understand that over 400 petitions relating to abuse of business directories have been received by the European Parliament. What usually happens is that a business registers with a directory to have the name of the business listed in it, believing that no fee is involved. Only later does the business learn that it must pay a fee. I fully support this resolution, which calls on the European Commission to properly implement the directive on misleading and comparative advertising.
in writing. - Proper implementation and enforcement of the MCA Directive is essential to protect small and vulnerable organisations and business against unfair, misleading or aggressive marketing practices. Even though the directive covers business-to-business misleading advertising, its wider scope is to protect consumers' interests, to safeguard smooth functioning of the Single Market and to significantly improve citizens' lives. I have seen some improvement, but I still believe that much has to be done in order to stop unfair misleading practices. Businesses in Europe are still victims of abusive misleading behaviour leading to significant financial losses mostly for small business and start-up business. Due to the inaccurate transposition of the directive, I fear that there is still little coherence from one Member State to another in the way in which these unfair practices are regulated. If the situation does not improve, further actions are required. There is a need for closer collaboration and coordination between the Commission and Member States in order to better implement and enforce the directive. There is also a need for better dissemination of information and training, in particular, to small businesses and public servants. Flexible rules for sanctions, complaints and compensation mechanisms are necessary in order to adapt to the changing market conditions and new market practices.
With the adoption of today's resolution, the European Parliament has once again called for protection for small and medium-sized enterprises. Practices in which firms are offered a listing in a business directory while the false impression is given that it is a free service are becoming increasingly common. Unfortunately, when the facts are revealed, it turns out that in reality, the enterprise has undertaken to pay a fixed sum for a certain period of time. This type of practice has been the subject of complaints made to the European Parliament by businesses. This is why we also want the European Commission to check how the Member States have implemented the provisions of Directive 2006/114/EC on misleading and comparative advertising. The European Parliament is also demanding that the question of misleading business directories be included in a review of that directive. In the resolution which has been adopted today, we return, too, to a proposal which has already been made in the resolution adopted by Parliament in 2008 on the same matter, namely, the idea of creating a blacklist of dishonest practices employed by businesses which operate business directories. I hope the European Commission will not drag its feet over taking the appropriate steps to protect small and medium-sized businesses from these dishonest practices.
in writing. - (LT) I welcomed this document because Parliament has received more than 400 petitions concerning widespread misleading business practices by business directory companies that are having a significant financial impact on thousands of mostly small businesses in the European Union, and Parliament continues to receive petitions and complaints about business directory companies. The misleading business practices in question typically entail luring businesses, as well as professionals and non-profit entities, into being listed in a business directory free of charge, but signatories later discover that they have signed up to a contract with a fee. The business directory companies are often established in a different Member State from that of their victims, making it difficult for the latter to seek protection and/or redress from national authorities. The Commission is urged to speed up its activities with regard to revising and improving Directive 2006/114/EC and other relevant legislation in order to put an end to the misleading practices of business directory companies as soon as possible, notably by specifically blacklisting misleading practices by business directories.
in writing. - I voted for this resolution which urges the Commission to speed up its activities with regard to revising and improving the directive and other relevant legislation so as to put an end to the misleading practices of business directory companies as soon as possible, notably by specifically blacklisting misleading practices by business directories
in writing. - (CS) The motion for a resolution tabled in response to oral question B7-0315/2011 on misleading business directories, while brief, encompasses two areas requiring constant attention. The first area is the support of small and medium-sized enterprises by EU bodies and institutions, in the context here of protection from misleading commercial practices; the second area is the protection of competition by preventing widespread unfair competition, which includes misleading and comparative advertising. We should welcome the anticipated efforts of the Commission, which, under the resolution, is urged not only to revise and improve Directive 2006/114/EC concerning misleading and comparative advertising, but also to take corrective measures against the patchy enforcement of this directive by EU Member States.
Misleading advertising and dishonest trading practices are bad for the Internal Market. We therefore must legislate to protect consumers and businesses from this kind of practice.
in writing. - Parliament has received more than 400 petitions concerning widespread misleading business practices by business directory companies, affecting thousands of mostly small businesses in the European Union, with a significant financial impact. Parliament continues to receive petitions and complaints about business directory companies. The misleading business practices in question typically consist of luring businesses, as well as professionals and non-profit entities, into being listed in a business directory free of charge. Signatories later discover that they have signed up to a contract with a fee. The business directory companies are often established in a different Member State from that of their victims, making it difficult for the latter to seek protection and/or redress from national authorities. The European Parliament urges the Commission to speed up its activities with regard to revising and improving Directive 2006/114/EC and other relevant legislation so as to put an end to the misleading practices of business directory companies as soon as possible, notably by specifically blacklisting misleading practices by business directories. I fully agree and I voted in favour.
In recent years, there has, unfortunately, been a growing trend towards unfair business practices and misleading advertising. In the past, it was generally consumers who were the targets of these scams, but now the fraudulent practices are extending into the business world. The problem is that these fraudulent activities generally take place across national borders, which makes it harder to arrest and prosecute the criminals. Some of the companies constantly change their names and their P.O. box addresses and this also makes it difficult to arrest the people who are pulling the strings. Therefore, it is important for us to close the loopholes in this area so that we can take action against fraud more effectively. However, the measures should be directed not only at the business world and not only, as in the specific case covered here, at the misleading commercial practices of directory companies. Decisive action must also be taken against the various forms of fraud aimed at consumers. I see this petition as a step in the right direction, which should be followed by further measures, and, therefore, I have voted in favour of it.
in writing. - (LT) I welcome this resolution because we must encourage honest business practices and halt the spread of misleading business practices. To that end, we must set out effective means for redress. Currently, most companies, particularly small and medium-sized enterprises, suffer significant financial losses as a result of such misleading activities. Enterprises receive inaccurate business propositions and they are entrapped into unwanted contracts for advertising in business directories. In this case, national authorities are unable to provide adequate protection or redress because the business directory companies are often established in a different Member State from the businesses affected. This enables business directory companies to abuse the current situation unopposed. In order to stop such dishonest activities as soon as possible, the Commission must compile a blacklist of misleading practices by business directories and adopt relevant legislation, focusing, in particular, on the provisions of the directive on misleading and comparative advertising and the implementation of these. I believe that we must create the right conditions for cooperation between the Member States' national authorities, which would facilitate the application of administrative or legal measures across borders. The European Union must implement these measures for the Internal Market to be able to function normally, for consumers to be protected, and for business operators to be able to engage in fair business practices.
in writing. - I voted for this motion for a resolution because it has clearly pointed out the current situation of misleading business practices, which are already against EU law, and that the international dimension of the fraud makes it difficult for the victims to pursue and fight against the fraudsters. I believe that vulnerable small businesses and professionals need to be protected from the misleading business directories, and thus the EP and the EU as a whole must show that European law is there for everyone to follow and respect. Therefore, I fully support this resolution that calls on the Commission to proactively verify Member States' transposition, implementation and national enforcement of Directive 2006/114/EC and take corrective action where needed. The Commission should also speed up revising and improving the directive and other relevant legislation to end the misleading practices of business directory companies as soon as possible.
This European Parliament resolution of 9 June 2011 on misleading business directories warns the Commission of the need to step up its activities regarding the revision and improvement of the directive and other relevant legislation in order to put an end, as soon as possible, to the misleading practices used by publishers of business directories, namely, through the compilation of a specific blacklist of misleading practices used in business directories.
According to the rapporteur, Parliament has received more than 400 petitions concerning misleading trading practices. Such practices threaten the healthy functioning of the Internal Market, first because consumer confidence is essential to the healthy functioning of the economy and, more importantly, because the practice in question should be made illegal. The matter is of such importance as to have already warranted legislative intervention by the Union. However, in view of the results that are now known, the Commission must be urged to supervise the implementation of Directive 2006/114/EC and, at the same time, to test its limits with a view to its improvement.
in writing. - The EP: 1. Regrets that Directive 2006/114/EC(2) on misleading and comparative advertising, which applies to business-to-business transactions, appears to be either insufficient in providing an effective remedy or inadequately enforced by Member States; 2. Recalls that, although the Commission has no power to enforce the directive directly against individuals or companies, it does have a duty to ensure that the directive is adequately implemented by Member States; 3. Calls on the Commission to proactively verify Member States' transposition, implementation and national enforcement of Directive 2006/114/EC and take corrective action where needed.
in writing. - I voted in favour of this resolution as part of a sensible reaction by European politicians from 27 countries to this fraudulent behaviour. For too long, companies, especially in my region of the South East of England, have been targeted by this unscrupulous practice. I have been told by constituents that they have been invited to advertise their business for no costs only to receive a large invoice with legal threats not long after. This practice heralds from Spain but could happen elsewhere. The local authorities in Spain should do far more to take on such tricksters and prosecute those involved in fraudulent behaviour.
The number of complaints which Parliament has received concerning misleading business directories and the fact that they are often cross-border in nature demonstrate that there is a need to improve EU regulations in this area.
in writing. - (DE) I voted in favour of the motion for a resolution and the call for an improvement to the legal situation that it contains. However, action needs to be taken in the meantime in order to prevent the number of businesses affected rising still higher. A strategic information campaign is needed in order to pull the rug out from under these profiteers. It is important that offers for inclusion in directories be examined extremely thoroughly and carefully, particularly if they are allegedly free of charge.